
	
		II
		109th CONGRESS
		2d Session
		S. 3892
		IN THE SENATE OF THE UNITED STATES
		
			September 14, 2006
			Mr. Frist (for himself,
			 Mr. McCain, and Mrs. Hutchison) introduced the following bill; which
			 was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To reduce the number of deaths along the border between
		  the United States and Mexico by improving the placement of rescue beacons, and
		  for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Border Death Reduction Act of
			 2006.
		2.Definition of a
			 rescue beaconIn this Act, the
			 term rescue beacon means a clearly visible device with an internal
			 power source that is placed in an area likely to experience extreme weather,
			 that contains instructions for its use, and by means of lights, radio signals,
			 and other means, allows individuals to alert the United States Customs and
			 Border Protection of their presence.
		3.Collection of
			 statistics
			(a)In
			 generalNot later than 180
			 days after the date of the enactment of this Act, the Commissioner of Customs
			 shall begin collecting data relevant to deaths occurring at the border between
			 the United States and Mexico, divided by sector, and including—
				(1)the causes of the
			 deaths;
				(2)the total number
			 of deaths;
				(3)the location of
			 deaths; and
				(4)demographic
			 characteristics, including the sex and approximate age of those
			 deceased.
				(b)Development of
			 protocolsThe Commissioner of Customs shall develop consistent,
			 formal, written protocols for the collection of data described in subsection
			 (a).
			4.Annual report on
			 border deathsNot later than 1
			 year after the date of the enactment of this Act, and annually thereafter, the
			 Commissioner of Customs shall submit to the Secretary of Homeland Security a
			 report that contains—
			(1)an analysis of
			 trends with respect to the statistics collected under section (3)(a)(1) during
			 the preceding year;
			(2)an evaluation,
			 using multivariate statistical approaches, of the Border Safety Initiative,
			 including any rescue beacons deployed, and any successor program designed to
			 reduce deaths along the border described in section 3(a); and
			(3)recommendations
			 of particular actions to reduce the deaths described in section 3(a).
			5.Report on beacon
			 placement
			(a)Report
			 requiredNot later than 6
			 months after the date of the enactment of this Act, the Commissioner of Customs
			 shall submit to the Secretary of Homeland Security a report on enhancing the
			 deployment of rescue beacons.
			(b)Focus of
			 reportSuch report shall
			 contain particular emphasis on enhancing the deployment of rescue beacons in
			 the Tucson Sector.
			(c)Contents of
			 reportThe report required by
			 subsection (a) shall include—
				(1)an assessment of
			 the efficacy of the deployment of rescue beacons in light of the statistics
			 gathered under section 3, including analysis of the locations of deaths
			 recorded and areas frequented by illegal migrants; and
				(2)recommendations
			 on where additional rescue beacons should be placed to reduce the number of
			 deaths in the area described by section 3 and section 5(b).
				(d)Authorization
			 of appropriationsThere are authorized to be appropriated
			 $500,000 to carry out the provisions of this section.
			6.Deployment of
			 enhanced beacon network
			(a)Deployment of
			 rescue beaconsNot later than
			 1 year after the date of the enactment of this Act, the Commissioner of Customs
			 shall deploy additional rescue beacons in all areas recommended in the report
			 required by section 5.
			(b)Guidelines for
			 placement of rescue beaconsNot later than 1 year after the date
			 of the enactment of this Act, the Commissioner of Customs shall issue to all
			 sector chiefs formal, written guidelines for the ongoing placement and removal
			 of rescue beacons and the appropriate response to the activation of such
			 beacons.
			(c)Authorization
			 of appropriationsThere are authorized to be appropriated
			 $1,500,000 to carry out the provisions of this section.
			7.Prohibition on
			 abandonment of aliens in a border zone
			(a)In
			 generalAny person who
			 commits an act described in section 274(a)(1)(A) of the Immigration and
			 Nationality Act (8 U.S.C. 1324(a)(1)(A)) and abandons an alien with respect to
			 that act in a place not within sight of a paved road or rescue beacon, shall be
			 considered to have placed in jeopardy the life of a person as described in
			 section 274(a)(1)(B)(iii) of such Act (8 U.S.C. 1324(a)(1)(B)(iii)).
			(b)ConstructionNothing
			 in this section shall be construed to prohibit any person from being held in
			 violation of section 274(a)(1)(B)(iii) of such Act (8 U.S.C. 1324
			 (B)(iii)).
			
